Citation Nr: 0740288	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for right elbow lateral 
epicondylitis, extensor tendinitis, including as secondary to 
service-connected right shoulder impingement syndrome.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
November 1991, and subsequent service in the U.S. Army 
Reserves until his discharge in March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
traumatic bursitis right shoulder, service connection for 
right elbow lateral epicondylitis, extensor tendinitis, and 
service connection for chronic GI bleed.  

In February 2007 the RO issued a rating decision granting the 
veteran's claims for service connection for right shoulder 
impingement syndrome and service connection for chronic GI 
bleed.


FINDING OF FACT

The record contains no documented complaints of or treatment 
for any right elbow condition during active military service; 
and no competent medical evidence that links the veteran's 
right elbow lateral epicondylitis, extensor tendinitis 
disorder to service or to the veteran's service-connected 
right shoulder disability.  


CONCLUSION OF LAW

A right elbow lateral epicondylitis, extensor tendinitis 
disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right elbow 
condition, including as secondary to his service-connected 
right shoulder disability.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may also be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Private medical records dated in December 2002 and a 
compensation and pension (C&P) examination done in December 
2006 confirm a current diagnosis of right elbow 
epicondylitis; however, there is no evidence that this 
condition was incurred during active military service.  The 
record contains no evidence of any complaints of or treatment 
for an elbow condition during any period of active military 
service, and no post-service evidence which suggests a nexus 
between the veteran's current right elbow condition and 
active military service.  Service connection for right elbow 
lateral epicondylitis, extensor tendinitis under the 
provisions of 38 C.F.R. § 3.303 must therefore be denied.  
 
In addition to the abject lack of evidence supporting service 
connection on a direct basis, the record contains no 
competent medical evidence that links the veteran's 
nonservice-connected right elbow condition to his service-
connected right shoulder disability or to any other service-
connected disability.  Private medical records dated in 
December 2002 document the veteran's complaints of 
"discomfort over the lateral aspect of his right elbow since 
July of [2002]; five to six months;" but no opinion as to 
etiology was proffered.  As noted before, the veteran was 
also accorded a C&P examination in December 2006.  During the 
examination he complained of right elbow pain since the 1991 
injury to his right shoulder; however, the examiner was 
unable to link his nonservice-connected right elbow condition 
to his service-connected shoulder disability.  The examiner 
specifically stated as follows:

Regarding the right elbow lateral 
epicondylitis, extensor tendinitis secondary 
to his right shoulder injury, I cannot resolve 
this without resorting to mere speculation.  
[emphasis added].

The record contains no other medical evidence regarding the 
veteran's right elbow condition.  While the veteran himself 
asserts a connection, and is indeed competent to report as to 
his symptoms, where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(2).  In the absence of any competent probative 
evidence which indicates that the veteran's nonservice-
connected right elbow condition was either caused or 
aggravated by a service-connected disability, service 
connection under the provisions of 38 C.F.R. § 3.310 must 
also be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in February 
2004 and April 2005 satisfied the duty to notify provisions 
with respect to direct service connection.  The veteran was 
apprised of the evidence and information necessary to 
establish his claim for entitlement to service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  He 
was requested to provide "any evidence in [his] possession 
that pertains to [his]  claim."  See 38 C.F.R. § 
3.159(b)(1).  The Board is thus satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran was not provided with specific VCAA notice 
concerning the criteria for secondary service connection.  
However, the presumption of prejudice on the VA's part has 
been rebutted in this case as he is found to be reasonably 
expected to understand from other notices provided by VA 
during the course of the appeal, in particular the statement 
of the case and the supplemental statement of the case, what 
was needed to substantiate that claim.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In February 2007 the veteran was provided with notice of how 
VA establishes disability ratings and effective dates.  
Regardless, having found that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran has also been accorded a C&P 
examination, the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right elbow lateral epicondylitis, 
extensor tendinitis is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


